DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 18 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venter (EP 3002433 A1; “Venter”) in view of Marquardt (U.S. Patent No. 4,656,890 A; “Marquardt”).
Venter discloses:
Regarding claim 8:
An epicyclical gear assembly (25; ¶ [0045], “gearbox 25 can be either a simple star or planetary epicyclic arrangement”) of a gas turbine engine (¶ [0039], “gas turbine engine”) comprising three joints (J1, J2 in FIG. A below; regarding the third joint, ¶ [0048] recites “¶ [0048], “The rear carrier plate has extensions that protrude between the respective planet gears and are attached to the forward carrier single plate with free standing pins” [emphasis], referred to hereinafter as “J3”), each joint having a different radial dimension than the other joints (J1 is radially more outward than J2, see in FIG. A below; the entirety of the forward and aft carriers 46, 48 are radially inward of J1, J2, as seen in FIG. A below, and therefore “J3” is located radially inward of J1 and J2; see MPEP § 2125) and at least one of the joints being a static joint (in the “star” configuration described in ¶ [0045], the forward and aft carrier assemblies would be static and therefore the third joint that couples them together would be static).

    PNG
    media_image1.png
    496
    827
    media_image1.png
    Greyscale

FIGURE A: Annotated view of Marquardt


Marquardt teaches each joint being a curvic joint (col. 1, ll. 5-11, “a face type coupling for preventing the rotation of the planetary gear carrier”; col. 1, ll. 31-41, “Curvic couplings”) as such couplings has the advantage of “wedging tightly together when the cupling is engaged and retained in engagement and of being self-centering” (col. 1, ll. 38-41). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Venter such that each joint is a curvic joint, as taught by Marquardt, as such couplings has the advantage of “wedging tightly together when the coupling is engaged and retained in engagement and of being self-centering” (col. 1, ll. 38-41).
Venter as modified above further teaches the following:
Regarding claim 9:
The epicyclical gear assembly of Claim 8 wherein the radial dimension of the static curvic joint is the smallest of the radial dimensions (the entirety of the forward and aft carriers 46, 48 are radially inward of J1, J2, as seen in FIG. A below, and therefore “J3” is located radially inward of J1 and J2; see MPEP § 2125).
Regarding claim 10:
 The epicyclical gear assembly of Claim 8 wherein a first (J1 in FIG. A above) of the three curvic joints couples a ring (60a, 60b) gear to a ring gear assembly (A in FIG. A above)
Regarding claim 11:
The epicyclical gear assembly of Claim 8 wherein a second (J2 in FIG. A above) of the three curvic joints couples a ring gear assembly (A in FIG. A above) to an output shaft (J2 is coupled to output shaft16 via elements 22, 20, 24)
Regarding claim 12:
The epicyclical gear assembly of Claim 8 wherein a third of the three curvic joints (¶ [0048], “The rear carrier plate has extensions that protrude between the respective planet gears and are attached to 
Regarding claim 13:
The epicyclical gear assembly of Claim 12 wherein the third of the three curvic joints is the static curvic joint (in the “star” configuration described in ¶ [0045], the forward and aft carrier assemblies would be static and therefore the third joint “J3” that couples them together would be static).
Allowable Subject Matter
Claim 1-7, 14-17 and 19-20 are allowed.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656